DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer wall has a pyramidal shape with at least three flat sides between a region attached to the suction duct (16) in the vicinity of the intake (14) and the outer wall (22) adjoins the front side (28)” (see claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 20 is objected to because of the following informalities:   
Claim 20, lines 3-4, the phrase “wherein the suction duct (16) is approximately vertical direction relative to the ground” is unclear since it fails to accurately claim the direction at which the suction duct is oriented relative to the ground.  
Appropriate correction is required.












Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-17, 19, 20, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 11, the term “the total height of the outer wall” lacks positive antecedent basis.
In regard to claim 16, the phrase “the air flow (24) has a velocity between about 0.02 meters per second and 1.0 meters per second” renders the claim vague and indefinite since previously in claim 14 it was recited “a velocity in the range of about one 
In regard to claim 17, the phrase “the air flow (24) has a velocity between about 0.05 meters per second and 0.6 meters per second renders the claim vague and indefinite since previously in claim 14 it was recited “a velocity in the range of about one meter per second to about six meters per second” and previously in claim 15 it was recited “a velocity in the range of about two meters per second to about six meters per second”.  It appears that the range being claimed in claim 17 is below the ranges claimed in claims 14-15.
In regard to claim 19, the term “the height of the collar” lacks positive antecedent basis.
In regard to claim 25, lines 5-6, the phrase “an air flow (18) from the intake (14) to the outlet (30)” renders the claim vague and indefinite since an air flow cannot exist without being generated by a fan or other type of air impeller.  Therefore the mechanism for generating the air flow must be minimally recited in order to provide the claimed air flow.
In regard to claim 25, lines 7-8, the term “the vicinity of the intake” lacks positive antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4, 5, 7, 9, 10, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by KR 10-1001317 to Jo et al.
In regard to claim 25, Jo et al. disclose a device to act as an insect trap (100) comprising:  an outer wall (110-111), including an at least partially air-permeable portion that is permeable to an air flow (wider upper open end of 110 & 181), and a front side (182) that is largely impermeable to air flow, wherein the outer wall (via 181) adjoins the front side (182); and a suction duct (113, 120, 121) with an intake (121), an outlet (below 130), and an air flow (see downward arrows in Fig. 2) from the intake (121) to the outlet (below 130), wherein the outer wall (110-111) attaches to, and surrounds, the suction duct (113, 120, 121) in the vicinity of the intake (121; 110-111 attached to 113 at 112), wherein a radial distance from the suction duct (113, 120, 121) to the outer wall (110-111) increases as the outer wall (110-111) approaches the front side (182), and wherein the suction duct extends into an interior space (see Fig. 2) enclosed by the outer wall (110-111) and the front side (182), and the outlet (below 130) is at least slightly spaced from the front side (182; see Fig. 2).

In regard to claims 4-5, wherein the outer wall forms (110-111) an acute angle with a central axis of the suction duct (113, 120, 121; see Fig. 2), wherein the acute angle between the outer wall and the central axis of the suction duct is between ten and sixty degrees (see Fig. 2).
In regard to claim 7, Jo et al. disclose wherein the outer wall (110) has a cone shape (see Fig. 2) between a region attached to the suction duct (at 112) in the vicinity of the intake (121) and the outer wall (110-111) adjoins the front side (182; 110-111 adjoined via 181).
In regard 9, Jo et al. disclose wherein the outer wall (110-111) has a curved contour between a region attached to the suction duct (113; 110 attached at 112) in the vicinity of the intake (121) and the outer wall (110-111) adjoins the front side (182; 110-111 adjoins 182 via 181).
In regard to claim 10, Jo et al. disclose wherein the front side (182) has a collar (150, 160, 170) that approximately follows the shape or contour of the outer wall (150 lies within the boundaries of 110-111 and therefore follows the shape or contour of 110-111) or wherein the outer wall (110-111) is largely impermeable to outflowing air (sidewall of 110-111 at its upper edge is solid so no air may pass) in the vicinity where the outer wall (110-111) adjoins the front side (182; 181 adjoins 110 to 182, wherein 181 extends from upper edge of 110-111).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1001317 to Jo et al.
In regard to claim 6, Jo et al. discloses the acute angle between the outer wall (110-111) and the central axis of the suction duct (113) which is about 10 degrees, but does not disclose wherein the acute angle is between about twenty degrees and about forty-five degrees.  It would have been an obvious matter of design choice to modify the acute angle of Jo et al. such that it is between about twenty degrees and about forty-five degrees since applicant has not disclosed that by doing so is critical to the design or produces any unexpected results and it appears that the acute angle of Jo et al. would perform equally as well by being between about twenty degrees and about forty-five degrees, and because a person of ordinary skill in the art would readily widen the acute angle of Jo et al. from its approximate 10 degrees in order to provide an outer wall which is able to cover a wider area in order to capture more insects in the vicinity of the trap versus the narrower about 10 degree angle.
In regard to claims 11-13, Jo et al. do not disclose wherein the collar (150, 160, 170) has a height which corresponds to between five percent and ten percent of the total height of the outer wall, wherein the collar has a height between approximately two .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1001317 to Jo et al. in view of Smith 2003/0000127.
Jo et al. disclose wherein the outer wall (110-111) has a circular cylindrical tube shape, but does not disclose wherein the outer wall has a pyramidal shape with at least three flat sides between a region attached to the suction duct in the vicinity of the intake and the outer wall adjoins the front side.  Smith discloses an insect trap with an outer wall having a pyramidal shape (cover 14 having a four-sided, pyramid shaped sides) with at least three flat sides (see Fig. 1).  It would have been obvious to one of ordinary .  
Claims 14-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1001317 to Jo et al. in view of Eom 2019/0008132.
In regard to claims 14-17, Jo et al. do not disclose wherein the airflow passing through the intake has a velocity in the range of about one meter per second to about ten meters per second or between about 0.02 meters per second and 1.0 meters per second.  Eom discloses an insect trap (1000) which can control an air stream generated between the insect filter (120) and the UV LED installation unit (160) by the suction fan (150) to have a velocity of 0.5 m/s to 2.5 m/s (see para. 0075).  It would have been obvious to one of ordinary skill in the art to modify the airflow passing through the intake of Jo et al. such that it has a velocity in the range of about one meter per second to about ten meters per second or between about 0.02 meters per second and 1.0 meters per second in view of Eom in order to provide sufficient airflow to cause insects to stop flying and be collected with high efficiency into the trap.  
In regard to claim 19, Jo et al. disclose wherein the distance between the outlet (below 130) and the front side (182) corresponds approximately to the height of the collar (height of 150, 160, 170 extend in a vertical direction that is the same direction in 
In regard to claim 20, Jo et al. disclose wherein the suction duct (113) extends in approximately vertical direction relative to the ground (see Fig. 2), and wherein the front side (182) is approximately horizontal relative to the ground (see Fig. 2).








Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA